258 S.E.2d 75 (1979)
43 N.C. App. 66
Joe McLEOD
v.
Janet Wiggs McLEOD.
No. 7812DC1107.
Court of Appeals of North Carolina.
September 18, 1979.
*76 Williford, Person & Canady, by N. H. Person, and McLeod & Senter, by William L. Senter and Joe McLeod, Fayetteville, pro se, for plaintiff appellant.
Jordan, Morris & Hoke, by John R. Jordan, Jr. and Joseph E. Wall, Raleigh, and Clark, Shaw, Clark & Bartlett, by Heman R. Clark, Fayetteville, for defendant appellee.
WEBB, Judge.
Plaintiff contends the amounts awarded as alimony and child support were too liberal, not supported by the evidence and constitute an abuse of discretion. This contention is without merit. The award of alimony is governed by G.S. 50-16.5(a) which says:
Alimony shall be in such amount as the circumstances render necessary, having due regard to the estates, earnings, earning capacity, condition, accustomed standard of living of the parties, and other facts of the particular case.
Child support is governed by G.S. 50-13.4(c) which says:
Payments ordered for the support of a minor child shall be in such amount as to meet the reasonable needs of the child for health, education, and maintenance, having due regard to the estates, earnings, *77 conditions, accustomed standard of living of the child and the parties, and other facts of the particular case.
We hold that using these sections of the statute as a guide, the court was well within its discretion in the amount of alimony and child support which was ordered. In support of the motion for alimony, the defendant has filed an affidavit itemizing her various expenses. The plaintiff argues that some of these items of expense are not proper. We do not feel this should be determinative. In a case such as this, with the substantial income of the plaintiff as compared to the limited income of the wife, we believe the court is required by the statute to award the wife such alimony as will allow her to live as the wife of a man of plaintiff's income is entitled to live. The amount of alimony awarded in this case is not too generous by this standard. See Beall v. Beall, 290 N.C. 699, 228 S.E.2d 407 (1976); Eudy v. Eudy, 288 N.C. 71, 215 S.E.2d 782 (1975), and Schloss v. Schloss, 273 N.C. 266, 166 S.E.2d 5 (1968). Child support is governed by the same rule. For a man with the income of the plaintiff, $1,000.00 per month is not unreasonable for the support of his two children. We are aware that this Court has held in Williams v. Williams, 42 N.C.App. 163, 256 S.E.2d 401 (1979) and Steele v. Steele, 36 N.C.App. 601, 244 S.E.2d 466 (1978) that in order to support an order for child support, the court must make certain findings of fact. We hold that the findings made by the court in this case as to the income of plaintiff are adequate to support the child support awarded. Children of a man of plaintiff's income are entitled to live accordingly.
The appellant also assigns as error the finding that he must pay the defendant's counsel fees. This assignment of error has merit. In order for the defendant to be awarded counsel fees from plaintiff, she must show that she needs such counsel fees to enable her, as a litigant, to meet her husband on substantially even terms by making it possible for her to employ adequate counsel. Schloss v. Schloss, supra, and Rickert v. Rickert, 282 N.C. 373, 193 S.E.2d 79 (1972). In this case the evidence is that among the assets of defendant is $27,000.00 in a savings account. This should enable defendant to employ adequate counsel.
We affirm the judgment of the district court as to the award of alimony and child support, and reverse as to ordering the plaintiff to pay defendant's attorney fees.
Affirmed in part and reversed in part.
PARKER and ROBERT M. MARTIN, JJ., concur.